            Case 1:20-cv-01566-TJK Document 26 Filed 02/02/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    CITY OF CHICAGO,

                  Plaintiff,

           vs.                                               Case No. 1:20-cv-1566 (TJK)

    ALEX M. AZAR, II, in his official capacity
       as Secretary of the United States
       Department of Health and Human
       Services, et al.,

                  Defendants.


                                 STIPULATION OF DISMISSAL

          The parties hereby stipulate to the dismissal of this matter without prejudice pursuant to

Rule 41(a)(1)(A)(ii). 1 Each party will bear its own attorneys’ fees and costs.

    Dated: February 2, 2021                            Respectfully submitted,

                                                       /s/ John T. Lewis              -
                                                       John T. Lewis (D.C. Bar No. 1033826)
                                                       Robin F. Thurston (D.C. Bar No. 1531399)
                                                       Benjamin Seel (D.C. Bar No. 1035286)
                                                       Sean A. Lev (D.C. Bar No. 449936)
                                                       Democracy Forward Foundation
                                                       1333 H Street NW
                                                       Washington, DC 20005
                                                       (202) 448-9090
                                                       jlewis@democracyforward.org
                                                       rthurston@democracyforward.org
                                                       bseel@democracyforward.org
                                                       slev@democracyforward.org


1
    Plaintiff is dismissing this case in light of Defendants’ recent announcement that they intend
to open a special enrollment period in response to the novel coronavirus. See 2021 Special
Enrollment Period in Response to the COVID-19 Emergency, CMS,
https://www.cms.gov/newsroom/fact-sheets/2021-special-enrollment-period-response-covid-19-
emergency (Jan. 28, 2021).

                                                   1
Case 1:20-cv-01566-TJK Document 26 Filed 02/02/21 Page 2 of 2




                                  Stephen J. Kane
                                  Rebecca Hirsch
                                  Affirmative Litigation Division
                                  City of Chicago Department of Law
                                  121 N. LaSalle St., Room 600
                                  Chicago, IL 60602
                                  stephen.kane@cityofchicago.org
                                  rebecca.hirsch2@cityofchicago.org

                                  Counsel for Plaintiff

                                  BRIAN M. BOYNTON
                                  Acting Assistant Attorney General

                                  ERIC BECKENHAUER
                                  Assistant Director, Federal Programs Branch

                                  /s/ Amy E. Powell___________________
                                  AMY E. POWELL
                                  Senior Trial Counsel, Federal Programs Branch
                                  Civil Division, Department of Justice
                                  c/o U.S. Attorney’s Office
                                  150 Fayetteville St., Suite 2100
                                  Raleigh, NC 27601
                                  Phone: 919-856-4013
                                  Email: amy.powell@usdoj.gov

                                  Counsel for Defendants




                              2
